Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ response filed December 13, 2021 is acknowledged.  Now, Claims 11-22 are pending.

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. William G. Conger on December 27, 2021.
The application has been amended as follows: 
In Claim 11 (last line), after “hydrolysates”, insert -- , wherein the organosilicon compounds (C) are one or more of 3-aminopropyltrimethoxysilane, 3-aminopropyltriethoxysilane, 3-aminopropylmethyldimethoxysilane, 3-aminopropylmethyldiethoxysilane, N-(2-aminoethy1)-3-aminopropyltrimethoxysilane, N-(2-aminoethyl)-3-aminopropyltriethoxysilane, N-(2-aminoethyl)-3-aminopropylmethyldimethoxysilane, N-phenyl-3-aminopropyltrimethoxysilane, N-phenyl-3-aminopropylmethyldimethoxysilane, N-phenyl-3-aminopropyltriethoxysilane or N-phenyl-3-aminopropylmethyldiethoxysilane, or N-alkyl or N,N-dialkyl derivatives of 3-aminopropyltrimethoxysilane, 3-aminopropyltriethoxysilane, 3-aminopropylmethyldimethoxysilane or 3-aminopropylmethyldiethoxysilane or their partial hydrolysates, where the N-alkyl radicals are methyl, ethyl, n-propyl, isopropyl, n-butyl, isobutyl, tert-butyl, cyclohexyl or branched or unbranched pentyl or hexyl radicals --.
Delete Claims 17 and 22.

4.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20210930) is/are removed.

5.	Claim rejection(s) under 35 USC 102 and 103 in the previous Office Action (Paper No. 20210930) is/are removed.

Allowable Subject Matter
6.	Claims 11-16 and 18-21 are allowed.

7.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Scholey (US 2007 0282060).
	Scholey discloses a crosslinkable (molding) composition comprising (A) an organosilicon compound of formula (I), fillers (B) and (C) a crosslinking agent. ([0008]-[0019] and [0075]) Suitable component (A) is further described at [0035]-[0038]. Suitable component (C) includes tetraethoxysilane, alkylalkoxysilanes (e.g., methyltri(m)ethoxysilane, etc.), basic nitrogen-containing alkoxysilanes, 1,2-(triethoxysilyl)ethane and partial hydrolyzates thereof. ([0053]) Scholey further teaches the foregoing basic nitrogen-containing alkoxysilanes or partial hydrolyzates thereof to be used as coupling agents (G) for the fillers. ([0059]) The composition is prepared by a method described at [0072]. However, Scholey does not teach or fairly suggest the presently claimed component (C). Applicant’s argument in Remarks regarding Scholey’s α-silane is persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
December 28, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765